Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/845,025 has a total 20 claims pending in the application; there are 3 independent claims and 27 dependent claims all of which are ready for examination by the Examiner.

Allowable Subject Matter
Claims 3-4, 10-11, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-9, 12-16, 19-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Brown et al (U.S. Pub No. 2016/0246875 A1).

As per claim 1, Brown discloses a method, in a data processing system, comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement an input question enhancement mechanism for merging sub-question results in Question and Answer (QA) systems in order to answer an input question submitted from a user, the method comprising: 
identifying a plurality of sub-questions associated with the input question (Par [0063, 0122-0124]);
 responsive to submitting the set of questions to a QA pipeline of the QA system, receiving a set of answers and a set of passages from related to the set of answers corresponding to each of the plurality of sub-questions (Par [0033, 0120]); 
applying a mapping to the set of passages to form a consolidated set of passages; merging the set of answers into the mapping so as to generate a consolidated set of answers (Par [0116]); 
generating a factoid question response report with answers from the consolidated set of answers and passages from the consolidated set of passages; and providing the factoid question response report to the user (Par [0093]). 
As per claim 2, Brown discloses the method of claim 1, wherein the plurality of sub-questions associated with the input question are identified from a corpus of sub-questions identified as being related to the input question based on the parsing information (Par 0087]). As per claim 5, Brown discloses the method of claim 1, wherein generating the factoid question response report with answers from the consolidated set of answers and passages from the consolidated set of passages utilizes a sorted scoring associated with the consolidated set of answers (Par [0094]). As per claim 6, Brown discloses the method of claim 1, wherein in applying the mapping to the set of passages to form the consolidated set of passages further comprises: forming a count of each passage of the consolidated set of passages (Par [0094]). As per claim 7, Brown discloses the method of claim 1, wherein merging the set of answers into the mapping so as to generate the consolidated set of answers further comprises: generating a count of the consolidated set of answers (Par [0094]). As per claim 8, Brown discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement an input question enhancement mechanism for merging sub-question results in Question and Answer (QA) systems in order to answer an input question, and further causes the data processing system to:
identify a plurality of sub-questions associated with the input question (Par [0063, 0122-0124]);
responsive to submitting the set of questions to a QA pipeline of the QA system, receive a set of answers and a set of passages related to the set of answers corresponding to each of the plurality of sub-questions (Par [0033, 0120]); 
apply a mapping to the set of passages to form a consolidated set of passages; merge the set of answers into the mapping so as to generate a consolidated set of answers (Par [0116]); 
generate a factoid question response report with answers from the consolidated set of answers and passages from the consolidated set of passages; and provide the factoid question response report to the user (Par [0093]). As per claim 9, Brown discloses the computer program product of claim 8, wherein the plurality of sub-questions associated with the input question are identified from a corpus of sub-questions identified as being related to the input question based on the parsing information (Par [0087]). As per claim 12, Brown discloses the computer program product of claim 9, wherein the computer readable program generating the factoid question response report with answers from the consolidated set of answers and passages from the consolidated set of passages further causes the data processing system to utilize a sorted scoring associated with the consolidated set of answers (Par [0094]).As per claim 13, Brown discloses the computer program product of claim 9, wherein the computer readable program to apply the mapping to the set of passages to form the consolidated set of passages further causes the data processing system to: form a count of each passage of the consolidated set of passages (Par [0094]).As per claim 14, Brown discloses the computer program product of claim 9, wherein the computer readable program to merge the set of answers into the mapping so as to generate the consolidated set of answers further causes the data processing system to: generate a count of the consolidated set of answers (Par [0094]).As per claim 15, Brown discloses an apparatus comprising:
at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement an input question enhancement mechanism for merging sub-question results in Question and Answer (QA) systems in order to answer an input question, and further cause the at least one processor to (Par [0122]): 
identify a plurality of sub-questions associated with the input question (Par [0063, 0122-0124]);
 responsive to submitting the set of questions to a QA pipeline of the QA system, receive a set of answers and a set of passages related to the set of answers corresponding to each of the plurality of sub-questions (Par [0033, 0120]); 
apply a mapping to the set of passages to form a consolidated set of passages; merge the set of answers into the mapping so as to generate a consolidated set of answers (Par [0116]);
generate a factoid question response report with answers from the consolidated set of answers and passages from the consolidated set of passages; and provide the factoid question response report to the user (Par [0093]). As per claim 16, Brown discloses the apparatus of claim 15, wherein the plurality of sub-questions associated with the input question are identified from a corpus of sub-questions identified as being related to the input question based on the parsing information (Par [0087]). As per claim 19, Brown discloses the apparatus of claim 15, wherein the instructions generating the factoid question response report with answers from the consolidated set of answers and passages from the consolidated set of passages further cause the at least one processor to utilize a sorted scoring associated with the consolidated set of answers (Par [0093-0094]). As per claim 20, Brown discloses the apparatus of claim 15, wherein the instructions to apply the mapping to the set of passages to form the consolidated set of passages further cause the at least one processor to: form a count of each passage of the consolidated set of passages; and wherein the instructions to merge the set of answers into the mapping so as to generate the consolidated set of answers further causes the at least one processor to: generate a count of the consolidated set of answers (Par [0093-0094]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 9, 2022
/THU N NGUYEN/Examiner, Art Unit 2154